                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     DERRICK SANDERLIN, et al.,                          Case No. 20-cv-04824-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING IN PART AND
                                   9              v.                                         DENYING IN PART MOTION TO
                                                                                             DISMISS WITH LEAVE TO AMEND
                                  10     CITY OF SAN JOSE, et al.,                           IN PART
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The instant action is brought by eight individual Plaintiffs against the City of San Jose and
                                  14   various members of the San Jose Police Department for alleged civil rights violations flowing
                                  15   from protests in San Jose after the death of George Floyd. First Amended Complaint (“FAC”),
                                  16   ECF 38. Before the Court is Defendants’ Motion to Dismiss the FAC pursuant to Fed. R. Civ. P.
                                  17   12(b)(6). ECF 41. For the reasons stated below and on the record at the June 24, 2021 motion
                                  18   hearing, the Court GRANTS IN PART and DENIES IN PART the motion WITH LEAVE TO
                                  19   AMEND IN PART.
                                  20          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
                                  21   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation Force
                                  22   v. Salazar, 646 F.3d 1240, 1241-42 (9thCir. 2011) (quoting Navarro v. Block, 250 F.3d729, 732
                                  23   (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts as true all
                                  24   well-pled factual allegations and construes them in the light most favorable to the plaintiff. Reese v.
                                  25   BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). However, the Court need not
                                  26   “accept as true allegations that contradict matters properly subject to judicial notice” or “allegations
                                  27   that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
                                  28   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation marks and citations
                                   1   omitted). While a complaint need not contain detailed factual allegations, it “must contain sufficient

                                   2   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

                                   3   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                   4   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                   5   defendant is liable for the misconduct alleged.” Id. On a motion to dismiss, the Court’s review is

                                   6   limited to the face of the complaint and matters judicially noticeable. MGIC Indem. Corp. v.

                                   7   Weisman, 803 F.2d 500, 504 (9th Cir. 1986); N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581

                                   8   (9th Cir. 1983).

                                   9           The Court begins its discussions by highlighting a high-level defect in the operative

                                  10   pleading. Plaintiffs’ claims under 42 U.S.C § 1983 are broad—they are brought by all Plaintiffs

                                  11   against all Defendants for a wide range of conduct. See FAC ¶¶ 112-123. The nature of the pleadings

                                  12   prevents the Court from meaningfully evaluating whether each Defendant’s alleged conduct
Northern District of California
 United States District Court




                                  13   violated each Plaintiff’s constitutional rights. The Court will not impose rigid rules on the pleadings,

                                  14   but will require that Plaintiffs more clearly allege the nature of the conduct underpinning each of

                                  15   their claims and connect the alleged conduct to a particular Defendant. For example, Plaintiffs

                                  16   appear to bring a § 1983 Fourth Amendment claim based on kettling. However, the kettling

                                  17   allegations are buried throughout the FAC and are untethered to any individual Defendant. See FAC

                                  18   ¶¶ 68, 99. The Court further notes that while Plaintiffs may properly allege § 1983 claims based on

                                  19   activity that, in the aggregate, violated Plaintiffs’ Fourth Amendment rights, they must still present

                                  20   the Court with a cogent theory to this end.

                                  21           The Court now turns to consider specific defects in the pleadings identified in Defendants’

                                  22   motion. First, the Court DISMISSES the claims against the individual Defendants in their official

                                  23   capacity WITHOUT LEAVE TO AMEND. See Mot. at 8. “In an official-capacity suit, the

                                  24   government entity is the real party in interest and the plaintiff must show that the entity's policy or

                                  25   custom played a part in the federal law violation.” Vance v. Cty. of Santa Clara, 928 F. Supp. 993,

                                  26   996 (N.D. Cal. 1996); see also Butler v. Elle, 281 F.3d 1014, 1023 (9th Cir. 2002). “In contrast, in

                                  27   a personal-capacity suit, the plaintiff is trying to place liability directly on the state officer for actions

                                  28   taken under the color of state law.” Id. (citing Hafer v. Melo, 502 U.S. 21, 25–27 (1991); Brandon
                                                                                             2
                                   1   v. Holt, 469 U.S. 464, 471–73 (1985)). Because the individual Defendants are being sued in their

                                   2   official capacity as municipal officials and the municipal entity itself is also being sued, the claims

                                   3   against the individuals are duplicative and are accordingly dismissed. See, e.g., Sanchez v. City of

                                   4   Fresno, 914 F. Supp. 2d 1079, 1114 (E.D. Cal. 2012); Hernandez v. City of Napa, 781 F.Supp.2d

                                   5   975, 1000, fn. 6 (N.D. Cal. 2011); Vance, 928 F. Supp. at 996.

                                   6            The Court DISMISSES WITH LEAVE TO AMEND Plaintiffs’ federal claims against Chief

                                   7   Eddie Garcia in his personal capacity. Mot. at 7-8. There is no allegation that Chief Garcia was

                                   8   involved in the protests in a personal capacity. While Plaintiffs argue that Chief Garcia “was the

                                   9   highest-ranking officer in the police department and it is alleged and reasonable to infer that he is a

                                  10   final decision maker on his department’s policies and procedures and was directly involved in the

                                  11   decision to use tear gas, rubber bullets and kettling techniques on the protestors,” Opp. at 22,

                                  12   Plaintiffs must provide non-conclusory facts to support this allegation. Similarly, Plaintiffs must
Northern District of California
 United States District Court




                                  13   state additional facts to support their allegation that “Police Chief Garcia . . . planned, authorized,

                                  14   ordered, permitted, and ratified the SJPD response to this entire demonstration.” FAC ¶ 58. In

                                  15   particular, Plaintiffs must allege a causal connection between Chief Garcia’s conduct and the

                                  16   constitutional violations alleged in the FAC. See Felarca v. Birgeneau, 891 F.3d 809, 819 (9th Cir.

                                  17   2018).

                                  18            The Court DENIES Defendants’ motion to dismiss the federal claims against Captain Jason

                                  19   Dwyer in his personal capacity. Mot. at 9-10. Defendants argue that “Plaintiffs allege nothing that

                                  20   even suggests Capt. Dwyer did anything to them individually, or that he participated with other

                                  21   officers or directed them to use excessive force against the Plaintiffs. The only allegation against

                                  22   Capt. Dwyer is that, when he arrived at Seventh and Santa Clara Streets on May 29, 2020 at 5:00

                                  23   PM, he ‘stepped into a war zone’ and ‘made the call,’ i.e., declared an unlawful assembly. (FAC ¶

                                  24   62).” Mot. at 9; see also FAC ¶ 62 (“Captain Dwyer would later say that ‘when my boots hit the

                                  25   ground, at Seventh and Santa Clara, I stepped into a war zone,’ and that ‘at 5pm on Friday, I made

                                  26   the call immediately. It wasn’t that difficult.’ On that Friday, May 29, SJPD fired thirty-one pepper

                                  27   ball projectiles, thirty-two tear gas canisters and at least 400 foam batons and/or rubber bullets into

                                  28   the crowds.”). But this allegation provides modest factual support to Plaintiffs’ assertion that
                                                                                         3
                                   1   Captain Dwyer “planned, authorized, ordered, permitted, and ratified the SJPD response to this

                                   2   entire demonstration.” FAC ¶ 58. While the factual allegations against Captain Dwyer are thin, the

                                   3   Court nonetheless declines to dismiss the claims against him on this ground.

                                   4          The Court DISMISSES WITH LEAVE TO AMEND Plaintiffs’ federal claims against

                                   5   Sergeant Christopher Sciba in his personal capacity. Mot. at 10-11. As with the allegations against

                                   6   Garcia, there are no facts that establish that Sergeant Sciba was involved in the protests in a personal

                                   7   capacity. Nor are there any allegations that establish a causal connection between Sciba’s training

                                   8   materials, see FAC ¶¶ 49- 50, and the constitutional violations committed against Plaintiffs. See

                                   9   Felarca, 891 F.3d at 819. For example, there are no allegations that Sciba trained any of the

                                  10   Defendants who allegedly violated the constitutional rights of the Plaintiffs. The FAC is also devoid

                                  11   of facts to support Plaintiffs’ allegation that Sciba authorized untrained officers to be equipped with

                                  12   less-lethal riot guns. See FAC ¶ 51.
Northern District of California
 United States District Court




                                  13          The Court DISMISSES WITH LEAVE TO AMEND the federal claims against Sergeant

                                  14   Jonathan Byers, Sergeant Ronnie Lopez, Sergeant Lee Tassio, and Officer Jonathan Marshall in

                                  15   their personal capacities except for those claims brought by Plaintiff Shante Thomas. Mot. at 11-12,

                                  16   14-15; see FAC ¶¶ 81-91. There are no allegations in the FAC that allege any constitution violation

                                  17   by these Defendants against any other Plaintiff. Plaintiffs do not object to this dismissal. Opp. at 1.

                                  18          The Court DISMISSES WITH LEAVE TO AMEND the federal claims brought by Plaintiffs

                                  19   Cayla Sanderlin, Breanna Contreras, Adira Sharkey, Joseph Stukes, and Vera Clanton against

                                  20   Officer Jared Yuen in his personal capacity. There are no factual allegations in the FAC that Officer

                                  21   Yuen violated any of these Plaintiffs’ constitutional rights. See, e.g., FAC ¶¶ 53-55 (allegations

                                  22   without reference to any Plaintiff), 66-67 (allegation of conduct against Peter di Donato), 73-74

                                  23   (allegations without reference to any Plaintiff), 75-76 (allegation of conduct against Derrick

                                  24   Sanderlin). At request of the Plaintiffs, the Court also DISMISSES the federal claims brought by

                                  25   Peter di Donato against Officer Yuen WITH LEAVE TO AMEND. Opp. at 1.

                                  26          Defendants also moved for dismissal on several claims against the Named Defendants and

                                  27   Doe Defendants based on qualified immunity. See Mot. at 9-14. The Court prefers to analyze this

                                  28   question in light of Plaintiffs’ best pleading. As discussed at length above, there are major gaps in
                                                                                          4
                                   1   the operative pleading. Until the allegations against the individual Defendants are properly pled,

                                   2   the Court cannot meaningfully analyze the existence of such immunity. And the Court is unaware

                                   3   of any caselaw that would allow it to grant qualified immunity to a Doe defendant. If Defendants

                                   4   are aware of such authority, the Court invites them to include it in any forthcoming motion to

                                   5   dismiss. Accordingly, the Court DENIES Defendants’ motion on qualified immunity grounds.

                                   6          Defendants move to dismiss Plaintiffs’ Monell claims against the City of San Jose. Mot. at

                                   7   16-18. This claim is based on a menagerie of alleged customs, policies, and practices by the City of

                                   8   San Jose Police Department. FAC ¶ 125. Some of the identified policies are not supported by

                                   9   sufficient factual allegations. See FAC ¶ 125(a)-(b). Other are so vague as to be meaningless. See

                                  10   FAC ¶ 125(c) (alleging policy “to interfere with, obstruct, and/or violate the rights of individuals in

                                  11   their exercise of constitutionally protected rights, and to chill and/or deter those individuals from

                                  12   exercising their rights . . . ”); see also Mot. at 17 (“Based on this description, anything the police
Northern District of California
 United States District Court




                                  13   did might fall into this category.”). Others still appear to allege discretionary decisions made by the

                                  14   San Jose Police Department—not policy violations. See FAC ¶ 125(f)-(i); Pembaur v. City of

                                  15   Cincinnati, 475 U.S. 469, 481–82 (1986) (“The fact that a particular official—even a policymaking

                                  16   official—has discretion in the exercise of particular functions does not, without more, give rise to

                                  17   municipal liability based on an exercise of that discretion.”). As to the remaining Monell allegations,

                                  18   FAC ¶ 125(d)-(e), Plaintiffs must plead additional facts that establish the existence of this policy at

                                  19   the time the protests occurred. In sum, the Court DISMISSES WITH LEAVE TO AMEND

                                  20   Plaintiffs’ Monell claim.

                                  21          Defendants also move to dismiss Plaintiffs’ state law claims. Mot. at 19. Plaintiffs’ fourth

                                  22   cause of action is a violation of California Civil Code § 52.1, also known as the Bane Act. FAC ¶¶

                                  23   130-133. The Bane Act serves as a state law remedy for constitutional or statutory violations

                                  24   accomplished through intimidation, coercion, or threats. See Davis v. City of San Jose, 69 F. Supp.

                                  25   3d 1001, 1007 (N.D. Cal. 2014). While the pleading on this claim is thin, it appears to be predicated

                                  26   on the violation of Plaintiffs’ Fourth Amendment rights. See FAC ¶ 131 (“The conduct of

                                  27   Defendants as described herein violated California Civil Code § 52.1, in that they interfered with

                                  28   each Plaintiff’s exercise and enjoyment of his or her civil rights, as enumerated above, through
                                                                                         5
                                   1   excessive force and threats.” (emphasis added)); but see Opp. at 24 (Plaintiffs “sufficiently state

                                   2   claims for violations of their First and Fourth Amendment rights and therefore for California Bane

                                   3   Act violations.”). The Court DISMISSES WITH LEAVE TO AMEND Plaintiffs’ claims under Cal.

                                   4   Civ. Code § 52.1 to the extent this claim is predicated on Plaintiffs’ § 1983 Fourth Amendment

                                   5   claim, which this Court has already dismissed. Plaintiffs’ fifth cause of action is for intentional

                                   6   infliction of emotional distress. FAC ¶¶ 134-138. This claim is brought by all Plaintiffs against all

                                   7   Defendants. As the Court discussed above, Plaintiffs must connect each of their allegations to a

                                   8   particular Defendant so that the Court may meaningfully evaluate the legal viability of their tort

                                   9   claims. Accordingly, the Court DISMISSES this claim WITH LEAVE TO AMEND. The sixth

                                  10   cause of action is brought solely by Cayla Sanderlin for loss of consortium. FAC ¶¶ 139-143.

                                  11   Defendants argue that this claim fails because “she cannot recover damages based on the violation

                                  12   of her husband’s civil rights under either 42 U.S.C § 1983 or the Bane Act.” Mot. at 19. But
Northern District of California
 United States District Court




                                  13   Defendants offer no authority that prevents Cayla Sanderlin from bringing a claim for her loss of

                                  14   consortium flowing from the violation of her husband’s civil rights. See Gapusan v. Jay, 66

                                  15   Cal.App.4th 734, 742 (1998) (“a loss of consortium claim is separate and distinct, and not merely

                                  16   derivative or collateral to the spouse's cause of action”). The Court DENIES Defendants’ motion on

                                  17   this ground.

                                  18          Finally, Defendants move to dismiss the claims of Plaintiff Vera Clanton, arguing that she

                                  19   is not properly joined as a plaintiff. Mot. at 20-21. Fed. R. Civ. P. 20(a)(1) provides for the

                                  20   permissive joinder of plaintiffs if they assert a right to relief arising out of the “same transaction,

                                  21   occurrence, or series of transactions or occurrences” and a “question of law or fact common to all

                                  22   plaintiffs will arise in the action.” The Court finds that Clanton’s claims meet this standard as they

                                  23   arise out of the same set of facts—the civil rights protests between May 29 and June 2, 2020—and

                                  24   implicate similar legal questions—such as whether the San Jose Police Department violated

                                  25   Plaintiffs’ First and Fourth Amendment rights. See FAC ¶¶ 9, 112-123, 144-158.

                                  26          The Court GRANTS IN PART and DENIES IN PART the motion WITH LEAVE TO

                                  27   AMEND IN PART. Plaintiffs SHALL file an amended complaint no later than August 30, 2021.

                                  28   Plaintiffs may not add any new claims or parties without leave.
                                                                                         6
                                   1         IT IS SO ORDERED.

                                   2   Dated: June 29, 2021

                                   3                             ______________________________________
                                                                 BETH LABSON FREEMAN
                                   4                             United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 7
